DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed on January 10, 2022:
Claims 1-19 are pending;
The 112 and prior art rejections of record are withdrawn in light of the amendment.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gerald E. Hespos on January 20, 2022.
The application has been amended as follows: 
	a.  In claim 9, at line 1, delete “at least two”.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner concurs with Applicant’s arguments to the features of claims 1 and 9 which are not reasonably taught by the cited prior art of record.  Applicant’s arguments, see pages 6-14, filed January 10, 2022, with respect to Hughes, Melack et al. and Tononishi in view of Kim, have been fully considered and are persuasive.  The prior art rejections of the previous Office action have been withdrawn.  
With respect to claim 1 (and dependent claims 2-9 and 17-19), none of the cited prior art of record, alone or in combination are held to teach of the battery module of claim 1 having the specific features therein, including the battery module housing, battery cell package, at least one compression pad and two insertion auxiliary layers, the insertion auxiliary layers having opposite ends projecting in the longitudinal direction to positions that are beyond opposite ends of the battery cells and the at least one 
With respect to claim 10 (and dependent claims 11-16), none of the cited prior art of record, alone or in combination are held to teach of the method for producing the battery module of claim 10 having the specific features therein, including the battery module housing, battery cell package, at least one compression pad and two insertion auxiliary layers, the insertion auxiliary layers having opposite ends projecting beyond the opposite ends of the battery cells in the longitudinal direction and the method including compression the battery cell package and inserting the compressed battery cell package in an insertion direction through the insertion opening into the battery module housing, wherein the opposite longitudinal ends of the insertion auxiliary layers that project beyond the opposite ends of the battery cells are deformed inward towards one another relative to parts of the insertion auxiliary layers that align in the thickness direction with the battery cells and the at least one compression pad as recited by claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725